internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-143662-01 date date legend decedent spouse family_trust will estate child child probate_court date date date date date date executor accountant dollar_figurea dollar_figureb dollar_figurec plr-143662-01 dear this letter responds to your request dated date requesting rulings under sec_301_9100-1 of the procedure and administration regulations family_trust was created on date and amended on date decedent died on date survived by spouse child and child decedent’s will was admitted to probate and executor was appointed to serve as independent executor for decedent’s estate on date by the local probate_court probate_court decedent’s will contains specific bequests to a grandchild totaling dollar_figurea that result in direct skips occurring at decedent’s death under article iv of the will the residue of decedent’s estate is to be added to the principal of family_trust article ii of family_trust provides that the primary beneficiaries are decedent and spouse settlors after the death of the surviving_spouse and pursuant to the terms of article viii the trust may continue for the benefit of child and child or if any of them should predecease the surviving_spouse for the descendants of that deceased child article iii of family_trust provides that family_trust shall be revocable during settlors’ joint lives during this time they shall have the power and right to amend modify or revoke in whole or in part family_trust or any terms or provisions thereof after the death of the first settlor to die family_trust shall be irrevocable and not subject_to amendment or change by the surviving settlor or any person article iv of family_trust provides that so long as both settlors shall live there shall be distributed to or for the benefit of settlors so much of the trust income and corpus as they shall from time to time direct in writing initially and until further written notice from settlors to the trustee the trustee shall distribute to settlors the net trust income article v subsection a of family_trust provides that upon the death of the first settlor to die the trust estate shall be divided into three parts part a part m and part b part m and part b are the subtrusts relevant to this ruling_request article v subsection b of family_trust provides that to part a shall be allocated the following any separate_property of the surviving settlor transferred to the trust by the surviving settlor during the joint lives of settlors or thereafter and any of the surviving settlor’s interest in the community_property of settlors those proceeds of any life_insurance and employee benefit plans payable by reason of the death of the first settlor to die that designate the trustee as beneficiary unless the applicable beneficiary designation provides otherwise that are the separate_property of the surviving settlor and those proceeds that represent the surviving settlor’s community one-half interest in such proceeds and any properties that are made payable or plr-143662-01 transferred to trust a by the first settlor to die or by others by specific reference thereto in a will or other written instrument article v subsection c provides that to part m shall be allocated the following property including the separate and community one-half interest of the first settlor to die in the proceeds of any life_insurance and employee benefit plans includible in the gross_estate for federal estate_tax purposes of the first settlor to die that are payable to the trustee equal in value to the smallest pecuniary amount which if allowed as a federal estate_tax_marital_deduction in the estate of the first settlor to die would result in the least combined federal estate_tax and state_death_taxes but only those state_death_taxes that are computed by reference to the credit allowable under sec_2011 of the internal_revenue_code being payable by the death of the first settlor to die and any properties that are made payable or transferred to part m by the first settlor to die article v subsection d provides that to part b shall be allocated the following all other_property comprising the trust estate any other properties which are made payable or transferred to part b by the first settlor to die or by others by specific reference thereto in a will or other written instrument and property with respect to which the surviving settlor has made a qualified_disclaimer article vii provides terms that will apply to part m subsection a provides that trustees are authorized but not directed to divide part m at any time into two separate trusts each trust having the identical provisions as part m so that the federal generation-skipping_transfer_tax inclusion_ratio as defined in sec_2642 for each trust shall be either zero or one the trust with an inclusion_ratio of zero shall be referred to as trust m1 the trust with an inclusion_ratio of one shall be referred to as trust m2 any such direction shall be effective from the date of death of the first settlor to die article vii subsection b provides that the trustee of part m shall pay at convenient intervals at least quarterly as the same shall accrue all of the net_income to the surviving settlor so long as he or she lives article vii subsection c provides that if at any time during the existence of part m or trusts m1 and m2 the net_income which shall be distributed to the surviving settlor shall not be adequate in the opinion of the trustee for his or her health maintenance and support in accordance with his or her station in life then the trustee may make supplemental distributions of corpus out of part m to the surviving settlor to the extent and in the manner that the trustee may deem advisable distribution of the entire principal of part m is authorized if the trustee shall determine such distribution to be in the best interest of the surviving settlor in accordance with the foregoing standard if part m has been divided into two separate trusts principal distributions to the surviving settlor shall first be made from trust m2 article vii subsection d provides that upon the death of the surviving settlor part m shall terminate and all of the assets and properties comprising the corpus of plr-143662-01 part m shall be distributed and paid over as a part of part b if part b is not then in existence the assets and property shall be held by trustees for the uses and purposes and in accordance with the terms set forth in article viii notwithstanding any other provision of this instrument all income of part m accrued or undistributed at the death of the surviving settlor shall be paid to his or her estate article vii subsection f provides that if the executor of the estate of the first settlor to die makes the election set forth in sec_2056 to treat all or any part of the property passing to part m as qualified_terminable_interest_property in the estate of the first spouse to die then in determining the income payable to the surviving settlor under the terms of paragraph b and in determining the manner of which expenses are to be borne and the manner in which receipts are to be credited as between corpus and income and in determining what shall constitute income or corpus the trustee shall make such determinations distributions and allocations in a manner that complies with the provisions of sec_2056 article viii provides the terms that will apply to part b article viii subsection c provides that upon the death of surviving settlor the trustee shall divide the trust property into separate funds of equal value creating one such fund for the benefit of each then living child of settlors child and child and one such fund for the surviving descendants collectively of each of settlors’ children who shall then be deceased with descendants surviving with remainder at a child’s death to the surviving descendants of that deceased child per capita article viii subsection d provides that when there is no longer a living child of a deceased child of settlors whose name designates the particular share under the age of the trust of that share shall terminate and be distributed to the descendants of such child whose name designates the particular share per stirpes article viii subsection e provides that if all of the settlors’ descendants should die prior to the time of the termination of a_trust or share then upon the last to die among the settlors and the settlors’ descendants the then remaining corpus and undistributed_income of the trust or share shall be distributed outright and free of trust one-half to the heirs of one settlor and one-half to the heirs of the other settlor article ix subsection l provides that notwithstanding any other provisions of family_trust any trust created if it has not previously terminated shall terminate twenty-one years after the death of the last to survive of the settlors and all the lineal_descendants of the settlors living when family_trust was created executor filed a form_706 united_states estate and generation-skipping_transfer_tax return on date an estate_tax closing letter was issued on date on the original form_706 schedule m included as a bequest to the surviving_spouse all property in trust m other than the applicable_exclusion_amount resulting from the applicable credit_amount provided by sec_2010 dollar_figure for the year no division of trust m into the generation skipping transfer gst exempt trust trust plr-143662-01 m1 and the gst non-exempt trust trust m2 was indicated on schedule m schedule r was not filed with the estate_tax_return therefore the estate did not make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust or the gst non-exempt trust and did not allocate any available generation-skipping_transfer_tax_exemption prior to the death of decedent executor had never served as the executor for an estate and had no previous experience with the preparation and filing of a form_706 executor hired accountant an experienced certified_public_accountant to prepare the form_706 executor represents that he relied upon the professional advice of accountant in regard to the preparation and filing of the form_706 and that accountant failed to make or advise him to make the reverse_qtip_election executor further represents that he was unaware of the necessity of the election concurrent with the request for this ruling executor filed a supplemental estate_tax_return the supplemental return indicates that trust m is to be divided into two separate trusts one trust designated as the gst exempt trust trust m1 and the gst non-exempt trust trust m2 on the supplemental estate_tax_return the executor made the reverse_qtip_election for trust m1 executor of family_trust has requested the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust trust m1 because no allocation of gst_exemption was made within the time prescribed by sec_2632 the decedent’s gst_exemption is allocated under the automatic allocation rules contained in sec_2632 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse plr-143662-01 sec_2056 defines qualified_terminable_interest_property qtip as property-- which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date first the exemption is allocated pro_rata to direct skips on the basis of their value for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip applies sec_26_2652-2 provides that the reverse_qtip_election is to be made on plr-143662-01 the return on which the qtip_election is made under sec_26_2654-1 the severance of a_trust that is included in the decedent’s gross_estate or created under the transferor’s will into two or more trusts is recognized for gst purposes if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until the date that the supplemental return was filed for making a reverse_qtip_election under sec_2652 with respect to trust m1 an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in the instant case no allocation of decedent’s available gst_exemption was made on the form_706 filed on date therefore the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent’s available exemption pursuant to these rules and in view of the grant of the extension of time to make the reverse_qtip_election for the gst exempt trust trust m1 the decedent’s gst_exemption will be allocated in the following manner a dollar_figurea of the gst tax exemption will be automatically allocated to the specific bequests that resulted in direct skips occurring at decedent’s death and b dollar_figureb of the gst tax exemption will be automatically allocated to part b and c dollar_figurec will be automatically allocated to the gst exempt trust trust m1 except as specifically ruled herein we express no opinion on the federal tax plr-143662-01 consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
